Citation Nr: 0603583	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-34 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether a substantive appeal with the November 2000 rating 
decision that denied service connection for a psychiatric 
disorder, to include depression, panic disorder with 
agoraphobia and anxiety disorder, was timely filed.

(The matter of whether apportionment of the veteran's 
benefits on behalf of the veteran's children is proper is the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from September 14, 1994 to 
October 11, 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 22, 2003 decision in which the RO 
determined that a document received on February 13, 2003 
constituted an untimely substantive appeal and denied an 
extension of the time limit to file a substantive appeal with 
regard to a November 2000 rating that denied service 
connection for a psychiatric disorder, to include depression, 
panic disorder with agoraphobia and anxiety disorder.  The 
veteran filed a Notice of Disagreement (NOD) with the 
timeliness determination in June 2003, and the RO issued a 
Statement of the Case (SOC) on that matter in October 2003.  
The veteran filed a substantive appeal on the timeliness 
matter in November 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a November 2000 rating decision, the RO denied the 
appellant's claim for service connection for a psychiatric 
disorder, to include depression, panic disorder with 
agoraphobia and anxiety disorder; the RO informed the 
appellant of this decision by letter dated November 18, 2000.

2.  The veteran filed a NOD with the November 2000 decision 
on January 5, 2001, and the RO mailed a SOC to the 
appellant's address of record on January 10, 2002.

3.  No document was received within the 60-day period from 
the issuance of the January 2002 SOC that constitutes either 
a substantive appeal as regards the matter of service 
connection for a psychiatric disorder, to include depression, 
panic disorder with agoraphobia and anxiety disorder, or a 
timely request for extension of time to file a substantive 
appeal.


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for service connection for a psychiatric disorder, to 
include depression, panic disorder with agoraphobia and 
anxiety disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R.  §§ 20.200, 20.202, 20.302, 20.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claim on appeal, on the merits.  As it is the 
law, and not the facts, that is dispositive of the appeal, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  See also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

II. Analysis

In an April 2000 rating decision, the RO denied service 
connection for a psychiatric disorder, to include depression, 
panic disorder with agoraphobia and anxiety disorder on the 
grounds that the claim was not well grounded.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) (promulgated at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126) provided for readjudication of claims, denied 
as well grounded, that became final between July 14, 1999, 
and the November 9, 2000 date of enactment of the VCAA; such 
readjudication was to be requested or initiated within two 
years of the date of enactment of the VCAA.  See Pub. L. No. 
106-475, Section 7(b)(1), 114 Stat. 2096.  See also 
VAOPGCPREC 03-2001.  Under these circumstances, the claim was 
to be reconsidered de novo and re-adjudicated "as if the 
denial or dismissal had not been made."  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 1343-44, (Fed. Cir. 2003)..

Accordingly, the claim was readjudicated de novo in November 
2000; however, the claim was still denied.  Notice of the 
adverse determination was issued on November 18, 2000.  A 
Notice of Disagreement was received on January 5, 2001.  The 
veteran's records were transferred from the Winston-Salem RO 
to the RO in Roanoke on November 13,2001.  A Statement of the 
Case was mailed to the appellant on January 10, 2002 at his 
address of record, and was not returned as undeliverable.  
The veteran had applied for vocational rehabilitation 
benefits in November 2001, at which time he specifically 
provided the same mailing address as that address to which 
the SOC was mailed.  The veteran submitted a request for an 
extension of time to file an appeal that was received at the 
RO on February 13, 2003.  The RO determined that the request 
constituted an untimely substantive appeal and denied the 
requested extension.

Given the foregoing, the ultimate matter before the Board is 
whether it has jurisdiction to consider the issue of service 
connection for a psychiatric disorder.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
noted that, "it is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted). 

In this case, the issue is whether the veteran filed a timely 
substantive appeal or a timely request for an extension; if 
he did not, the Board does not have jurisdiction.  See 38 
U.S.C.A. § 7105(a) (West 2002).  The Board's authority to 
consider its jurisdiction is contained in 38 U.S.C.A. § 
7105(d)(3) (West 2002), which provides that "questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 
Fed. Reg. 52376 (1999).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200; see also 38 C.F.R. § 20.201 (2005) (requirements for 
notices of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2005).

After an Notice of Disagreement (NOD) is filed, a Statement 
of the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2005).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3);  38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 
20.1103 (2005).

As noted above, by cover letter dated January 10, 2002, a SOC 
was issued.  The cover letter notified the veteran that if he 
desired to appeal, he must file an attached VA Form 9.  He 
was instructed: "Please read the instructions that come with 
the VA Form 9 very carefully."  (emphasis in original).  He 
was further notified,  "They tell you what you need to do, 
and how much time you have to do it, if you want to continue 
your appeal."  The cover letter indicates that a VA Form 9 
with Appeal Hearing Options was attached, and that a copy of 
the SOC was sent to the veteran's representative.

A review of the claims file shows that, between January 10, 
2002 and March 11, 2002 (the date marking the end of the 60-
day period from the mailing of the SOC) the RO did not 
receive any correspondence which indicates continued 
disagreement with the denial of the claim (see 38 U.S.C.A. § 
7105(d)(3) and 38 C.F.R. § 20.302(b)), or a request for an 
extension to file a substantive appeal.  Hence, a timely 
substantive appeal was not filed.

The Board has considered appellant's arguments that, in his 
case, the time period for perfecting his appeal should be 
extended.  In this regard, he has asserted that he was 
incarcerated for a felony at the time when the SOC was issued 
and that he did not receive notice.  He has asserted that, 
based on information from an anonymous caller received in 
April 2002, the RO knew or should have known that he was no 
longer at the address of record.  Further, he claims that he 
was never provided a VA Form 9 with the SOC pertaining to 
denial of his claim for service connection for a psychiatric 
condition.  

Unfortunately, the Board finds that none of these assertions 
change the basic facts outlined above, or provide a basis for 
the grant of an extension for the filing of a substantive 
appeal in this case.

First, absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
Woods v. Gober, 14 Vet. App. 214 (2000).  The veteran's 
arguments do not undercut that principle.  The Board is not 
persuaded that that the RO knew or should have known that he 
was not at his address of record because his incarceration 
was not confirmed until August 2002, some months later and 
well after the March 11, 2002 expiration of the time period 
for submission of a timely substantive appeal.  By the time 
the RO learned of his address, the time for an appeal had 
already elapsed (even then, the discovery of his location was 
due to the RO's diligence and not on the basis that the 
veteran was at all forthcoming).  It is the claimant's burden 
to keep VA apprised of his whereabouts. "If he does not do 
so, there is no duty on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Second, the request for extension was not received until 
February 2003, nearly a year after expiration of the allotted 
time for a timely appeal.  When an appellant fails to file a 
timely appeal and does not request a extension of time in 
writing before the expiration of time for the filing of the 
substantive appeal, he or she is barred from appealing the 
decision of the agency of original jurisdiction.  See 
38 C.F.R. § 20.303 (2005); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

With respect to the purportedly missing VA Form 9, the Board 
observes that the correspondence dated in January 2002 
expressly reflects inclusion of the form, whereas the veteran 
claims it was not included.  To resolve situations such as 
this one, the Court has defined a presumption of regularity 
to the effect that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties".  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.  Accordingly, 
in the absence of any evidence rebut the presumption, the 
Board finds no basis to rebut the presumption or that the 
veteran was provided with the necessary form.

Thus, notwithstanding the veteran's arguments to the 
contrary, the fact remains that no substantive appeal, or 
request for an extension of time to file a substantive 
appeal, was filed in this case.  As such, an appeal has not 
been timely perfected, and the Board is without jurisdiction 
to consider the underlying claims on appeal.  See 38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; 20.203; YT v. Brown, 9 Vet. App. 
195 (1996). 





ORDER

As a substantive appeal with the November 2000 rating 
decision that denied service connection for a psychiatric 
disorder, to include depression, panic disorder with 
agoraphobia and anxiety disorder, was not timely filed, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


